Citation Nr: 1433850	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-06 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI) with memory loss and hypersensitivity to sound and light.

2.  Entitlement to initial increased ratings for post-traumatic headaches, residual of TBI, rated as 10 percent disabling from November 18, 2006, to November 16, 2008, and 30 percent disabling as of November 16, 2008.  

3.  Entitlement to initial increased ratings for posttraumatic stress disorder (PTSD), rated as 30 percent disabling from November 18, 2006, to November 16, 2008, and 50 percent disabling from November 16, 2008, to January 11, 2011.


REPRESENTATION

Appellant represented by:	George J. Singley, Esq.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to November 2006.  He is in receipt of a Combat Infantryman Badge, which denotes his participation in combat.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in June 2007, December 2008 and November 2009.

The June 2007 rating decision granted service connection for PTSD and assigned a 10 percent rating effective November 18, 2006.  The rating was subsequently increased to 30 percent, also effective November 18, 2006, to 50 percent, effective November 16, 2008, and to 70 percent, effective January 11, 2011.  See rating decisions dated March 2008, December 2008 and April 2011.  The Board notes at this juncture that the Veteran has limited his appeal of this issue to the timeframe prior to January 11, 2011.  See January 2012 hearing transcript.  

The December 2008 rating decision granted service connection for post-traumatic headaches, residual of TBI, and granted staged ratings of 10 percent effective November 18, 2006, and 30 percent effective November 16, 2008.  The Board notes that although the Veteran did not formalize an appeal of this issue, it took jurisdiction of the matter in a September 2011 remand.

The November 2009 rating decision granted service connection for TBI with memory loss and hypersensitivity to sound and light and assigned a 10 percent rating effective November 18, 2006.  

The Veteran presented testimony at a hearing before a Decision Review Officer (DRO) in November 2010.  A transcript is of record.  

The Board remanded the claims in September 2011 in order to schedule the Veteran for his requested Board hearing.  He presented testimony at a personal hearing before the undersigned Veterans Law Judge (VLJ) in January 2012.  A transcript is of record.  The Board remanded the claims again in May 2012 for additional development.  

The Board notes at this juncture that the Veteran specifically indicated that he was not pursuing the issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) in a May 2013 VA Form 21-4138.  This issue, however, was included in the most recent supplemental statement of the case dated July 2013.  Given that the Veteran specifically excluded this issue from those pending on appeal, there is no prejudice to him in proceeding without considering whether he is entitled to a TDIU.  See e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009).

The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

Claims for entitlement to increased ratings for the service-connected left shoulder, scars and tinnitus have been raised by the record and acknowledged by the Agency of Original Jurisdiction (AOJ), but remain unadjudicated.  In addition, during a January 2011 VA TBI examination, the Veteran reported erectile dysfunction and the examiner noted that a possible cause was a side effect of medication used to treat PTSD and depression.  The Board does not have jurisdiction over these matters and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).
FINDINGS OF FACT

1.  Prior to October 23, 2008, the Veteran was in receipt of the maximum rating allowed for purely subjective complaints following trauma to the brain; there was no diagnosis of multi-infarct dementia associated with brain trauma.

2.  There has been objective evidence on testing of mild impairment of memory, attention, concentration, and executive functions associated with the service-connected TBI with memory loss and hypersensitivity to sound and light since October 23, 2008; other symptoms do not equate to higher than a level 2.  

3.  The Veteran consistently and credibly reported post-traumatic headaches prior to November 16, 2008, but the headaches were never described as accompanied by prostrating attacks occurring on an average once a month over last several months.  

4.  The Veteran's post-traumatic headaches have not been characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability at any time as of November 16, 2008.

5.  The Veteran's PTSD has caused occupational and social impairment with reduced reliability and productivity throughout the appeal period (November 18, 2006, to January 11, 2011), but not occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for TBI with memory loss and hypersensitivity to sound and light have not been met prior to October 23, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (in effect prior to October 23, 2008).  

2.  The criteria for an initial rating of 40 percent, and not higher, for TBI with memory loss and hypersensitivity to sound and light have been met as of October 23, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).  

3.  The criteria for an initial rating in excess of 10 percent for service-connected post-traumatic headaches, residual of TBI, have not been met prior to November 16, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

4.  The criteria for an initial rating in excess of 30 percent for service-connected post-traumatic headaches, residual of TBI, have not been met as of November 16, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

5.  The criteria for an initial rating of 50 percent, and not higher, for service-connected PTSD have been met between November 18, 2006, and January 11, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the ratings assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include private treatment records, afforded the Veteran appropriate examinations to determine the severity of his disabilities, and afforded the Veteran the opportunity to give testimony before the RO and the Board.  

The Veteran submitted a VA Form 21-4142 in December 2010, authorizing VA to obtain records from Family and Psychology Services (Dr. R.H.).  VA requested records directly from this private medical provider in February 2011.  The Board acknowledges that the Veteran's records were not submitted directly to VA from his provider; however, the Veteran reported that he was attaching a document that was provided to him when he personally requested records from Dr. H.  See February 2011 VA Form 21-4138.  Given the foregoing, the Board finds that no further action is needed.  See 38 C.F.R. § 3.159(c)(1).  

There was substantial compliance with the Board's May 2012 remand as records from Madigan Army Medical Center dated between September 2005 and November 2006 were obtained, outstanding VA examination reports conducted in 2007 were associated with the claims folder, and the Veteran provided information regarding his college studies and employment performance.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Since VA has substantially complied with the notice and assistance requirements, the Veteran is not prejudiced by a decision on the claims at this time.

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for PTSD was granted in the June 2007 rating decision that is the subject of this appeal.  An initial rating of 10 percent was granted pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 18, 2006.  The rating was subsequently increased, first to 30 percent, also effective November 18, 2006, then to 50 percent, effective November 16, 2008, and most recently to 70 percent, effective January 11, 2011.  Despite the increased ratings granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  As noted in the Introduction, the Veteran has limited his appeal concerning this issue to the timeframe prior to January 11, 2011.  See January 2012 hearing transcript.  As such, the Board will only consider whether he is entitled to ratings in excess of 30 percent prior to November 16, 2008, and in excess of 50 percent prior to January 11, 2011.  

Service connection for post-traumatic headaches, residual of TBI, was granted in the December 2008 rating decision that is the subject of this appeal.  Initial staged ratings of 10 and 30 percent were assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, effective November 18, 2006, and November 16, 2008, respectively.  

Service connection for TBI with memory loss and hypersensitivity to sound and light was granted in the November 2009 rating decision that is the subject of this appeal.  A 10 percent rating was assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045, effective November 18, 2006.  

The Veteran contends that he is entitled to increased initial ratings for PTSD because he has been told that his condition is severe.  See VA Form 21-4138 dated March 2008.  In another VA Form 21-4138 dated March 2008, the Veteran asserted that he should be rated at least 70 percent.  In a VA Form 21-4138 dated January 2009, after the rating was increased to 50 percent effective November 16, 2008, the Veteran asserted that the 50 percent rating should have been in effect on November 18, 2006.  In a September 2010 VA Form 21-4138, the Veteran asserted that his PTSD causes him to be unable to continue to work on a full-time, meaningful basis.  The Veteran contends that his private psychiatrist determined that his level of functioning is much lower than previously thought and that he was unable to handle the day-to-day experiences of life.  See October 2010 VA Form 21-4138.  The Veteran has submitted several documents that list his current medication, most related to the treatment of anxiety, depression and tension.  

In November 2010, the Veteran testified that he was not interacting with people at work or at school as a result of his PTSD, and that his only outlets were his parents and an uncle with whom he went out to dinner every week or so.  He indicated that he had no social life and that he did not relate well to others.  He reported that he had had some trouble with his classes, preferred to sit in a seat in the back of the class, and will leave the class if such a seat is not available.  The Veteran also indicated that he had become highly impulsive and continued to smoke four packs a day to "keep myself normal."  He reported that he had missed days from work due to sleep problems and that he was often distracted at work due to his personal issues and due to the loudness of the environment in which he worked.  The Veteran also reported that he had received several verbal warnings from his bosses and that he had been written up for tardiness.  He also reported nightmares; that he had been sleeping on the couch because he did not want to sleep upstairs due to hypervigilance, paranoia and being always on guard; that he avoided crowds; that he went through spurts of time when he does not want to leave the house; that he had daydreams and flashbacks; that he had a nervous breakdown at work as a result of a flashback; that he had panic attacks; and that he felt empty inside.  The Veteran testified that when he did leave his house, he preferred going places he is familiar with, such as work and school, and that if he left on weekends it was to go out to dinner with his uncle.  He indicated that he has one friend he had known his whole life with whom he hangs out at his house as they never go out.  He also reported only associating with people who served in the infantry while in the military, and that outside his family and his childhood friend, the only people he talked to on a consistent basis were those with whom he served.  The Veteran also testified that he was both physically and mentally drained as a result of his PTSD symptomatology.  He indicated that his relationship of one and one-half years broke up as a result of his problems.  The Veteran testified that his ex-girlfriend's friends did not like him, that his lack of education and problems with social interaction were reported problems that led to the breakup, and that one of her friends once told him he was not normal.  

In January 2012, the Veteran testified that he has anxiety and panic attacks.  He reported that he was responsible with his medication, but the panic attacks were happening more frequently, approximately four to five a month, though they had been present back in 2007 and 2008.  He described them as a tightening of his chest, sweatiness/clamminess, shaking and a slight facial tic, and reported that he would have to get away from people to calm down.  He also reported avoiding crowds after his return home from service and that he still limits his time in public.  The Veteran also reported irritability, anger problems and a drinking problem.  He reported taking night classes, when the college campus was less crowded, sitting in the back of the class and being where he can see the door, and not raising his hand and participating in class or talking to people at school.  The Veteran testified that when he was still living at home with his parents, he would check his parents' doors three to four times a night and that he would chain smoke as a result of being unable to sleep.  He noted that when he first came home, things were brutal and that it continued to the present, but he had learned a bit how to control it.  

The Veteran also asserts that he is entitled to increased initial ratings for his post-traumatic headaches.  He reports that they are worse in duration and less in frequency.  See VA Form 21-4138 dated March 2008.  In a January 2009 VA Form 21-4138, he reported that the 30 percent rating should have been in effect when service connection was granted.  The Veteran reportedly had a return of headaches after his neurologist discontinued Vicodin.  

In January 2012, the Veteran testified that his headaches had worsened and were triggered by noises, especially at his former employment.  He noted that he had an average of two to three headaches a week and that he had already had three to four headaches that month, a serious one two weeks prior that had lasted three days.  The Veteran testified that his headaches come on first, that they exacerbate his sensitivity to light and noise, and that he had sought emergency room treatment for them.  He reported that he woke up almost every morning with a headache and that he has been taking a combination of medication to treat them.  The Veteran asserted that when he gets a headache, he tries to get through his work day and then comes home and crashes, which is detrimental to his home life.  He testified that he had lost time from school and work due to his headaches.  With his prior employment, he averaged 12 to 13 days lost a year, and was only allotted 10 sick days.  He had missed quite a few classes due to difficulty focusing when he has a headache.  The Veteran also testified that his headaches had been in existence since he came home from service, but that he did not seek treatment until prodded by his mother.  

In conjunction with his claim for service connection for TBI, the Veteran reported forgetfulness and confused state.  See VA Form 21-4138 dated March 2008.  Since the establishment of service connection, the Veteran has asserted that his TBI is moderate to severe and causes him constant pain, memory loss, and an inability to function on a daily basis.  See September 2010 VA Form 21-4138; July 2011 VA Form 9.  In November 2010, the Veteran testified that he was having trouble in school as a result of his TBI, to include a drop in grades and problems with attention and concentration.  In January 2012, he testified that he has short term memory loss, such as forgetting keys and retaining information, which has resulted in testing poorly at school and forgetting homework assignments.  He also testified that his memory scores on testing have been lower than his visual representation scores.  In regards to how he has dealt with it, the Veteran testified that he has participated in occupational therapy and uses post-it notes.  The Veteran also testified that his sensitivity to sound results in a pounding in the back of his head, and that he has noticed more sensitivity to light, to include fluorescent lighting and direct sunlight.  He reported that his headaches come on first, and that they exacerbate his sensitivity to light and noise.  The Veteran testified that memory loss and missed time from school as a result of his headaches had resulted in a delay in the progress of his schooling.  

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9434 (2013). 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.   When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

A GAF of 31 to 40 is assigned where there is "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013). 

Diagnostic Code 8100 provides the criteria for migraine headaches.  A 10 percent rating is provided for headaches with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is provided for headaches with characteristic prostrating attacks occurring on an average once a month over last several months; and a 50 percent rating is provided for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The rating criteria do not define "prostrating," and neither has the Court of Appeals for Veterans' Claims.  By way of reference, the Board notes that "prostration" is defined as "utter physical exhaustion or helplessness" in Webster's New World Dictionary of American English, Third College Edition (1986), see p. 1080, and as "extreme exhaustion or powerlessness" in Dorland's Illustrated Medical Dictionary.  See 1367 (28th Ed. 1994).

Prior to October 23, 2008, Diagnostic Code 8045 provided the rating criteria for brain disease due to trauma.  Purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, were to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated at a maximum of 10 percent under Diagnostic Codes 9304, which provided the criteria for dementia due to head trauma.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Codes 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. Part 4, § 4 .124a, Diagnostic Code 8045 (2007).

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The current version of Diagnostic Code 8045 stipulates that the preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The current version of Diagnostic Code 8045 also stipulates that the need for special monthly compensation (SMC) for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc., must be considered.  

The current version of Diagnostic Code 8045 also states that the table titled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation based on the level of the highest facet is to be assigned as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  The regulation provides the following example: assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

There are five notes that accompany the current version of Diagnostic Code 8045.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A Veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008, may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.

Both the old and new criteria found under Diagnostic Code 8045 apply, but the substantive new criteria cannot be applied before their effective date of October 23, 2008.

The records associated with the Veteran's treatment related to the disabilities on appeal are voluminous.  The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence); see also Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence). 

The Veteran underwent a VA post-deployment screen in December 2006, at which time he reported nightmares and feelings of numbness and detachment.  During a December 2006 primary care initial visit, the Veteran reported difficulty sleeping, but no significant memory loss, sadness, depression or substance abuse.  A December 2006 psychiatry note documented that the Veteran had recently started a new course of treatment with an antidepressant.  He indicated that he had trouble sleeping nearly every day and was tired with low energy several days.  The following month, the Veteran reported little interest or pleasure, trouble sleeping, and being tired with low energy, all for several days.  A February 2007 mental health outpatient note reveals that the Veteran reported his problems sleeping were getting better.   He noted that his sleep was stable on medication and that he was learning to use diversions to increase productivity and stay present with his thinking to combat symptoms of nightmares, intrusive flashback and intense startle effect.  The Veteran reported that disturbing memories surfaced a couple of times weekly.  He denied significant triggers.  He also reported that he disliked crowds and that he checked doors and locks to make sure they were secured.  The Veteran reported a close relationship with his family (parents and younger sister), but no current romantic relationship.  Mental status examination revealed that he was alert and oriented time three, spelled WORLD backwards, and named three items in three minutes.  An Axis I diagnosis of PTSD was made and a GAF score of 50 was assigned.  

The Veteran was seen for mental health follow up in May 2007, at which time he reported he was learning to cope with his PTSD.  He was working full time and believed that staying busy had been a helpful distraction.  He had been sleeping eight to nine hours per night and used distractions such as watching movies and taking time-outs when intrusive memories and/or flashbacks of combat surfaced.  He had learned to redirect his thoughts to positive aspects of his life and was looking forward to entering college full time in the fall.  Mental status examination revealed that affect was congruent with situation.  A calm demeanor and appropriate eye contact were noted.  

The Veteran underwent a VA initial evaluation for PTSD examination in May 2007, at which time his claims folder was not available, but the Veteran's computer notes were reviewed and the Veteran was interviewed at length.  In pertinent part, an Axis I diagnosis of moderate PTSD was made and a GAF score of 55 was assigned.  Functional impairments included quickness to anger, anxiety, recurrent traumatic memories, and interferences in concentration and thinking by the return of traumatic memories almost every day.  It was noted that the Veteran had to occasionally take a break from his job for a few minutes and that he was a little quicker to anger in social relationships.  He was drinking heavily when he first returned from Iraq but not at the time of the examination.  The Veteran reported nightmares two or three times a month; intrusive flashbacks sometimes or occasional combat memories returning almost every day at a minimum a couple of times weekly; reminders of war on television/news; poor sleep (four to seven hours); startle response to loud noises; being vigilant, watchful and guarded (checking locks, windows and doors); quick to anger, but not violence; mild depression and little interest in other things.  It was noted that the Veteran had just started full time employment doing maintenance work in a nursing home and that he had close family ties and relationships.  He was not dating, talked to other veterans and maintained contact with former buddies in service, belonged to the Veterans of Foreign Wars, and spent his free time reading and occasionally fishing.  Mental status evaluation revealed that the Veteran was casually dressed, was responsive to questions, and was open and direct.  Eye contact was good, mood was variable and he had a whole range of affect.  Speech was appropriate, thought processes were logical and goal directed, and thought content indicated no pathology.  The Veteran described himself as anxious, but also pleased to have started a new job and to be going back to school in September.  He acknowledged intermittent depression but denied suicidal and homicidal ideation.  He also acknowledged quickness to anger and recurrent memories that interfere with his functioning.  He denied auditory and visual hallucinations.  He was oriented time three and not psychotic.  

The Veteran underwent a VA neurological disorders examination in June 2007, at which time his claims folder was reviewed.  He reported that his headaches were diminished in frequency and improving.  His present headache frequency was one headache every three months.  They started in the suboccipital area and radiated to the front of the head.  The Veteran denied nausea, but reported photophobia.  He was virtually incapacitated for 24 hours when these headaches occurred.  Neurological examination revealed extraocular muscles were full and conjugate.  Pupils were equal and reactive to light.  The impression was post-traumatic headaches, prostrating in severity when they occur.  

A January 2008 mental health follow up note documents that the Veteran reported difficulty initiating and maintaining sleep.  He was sleeping four to five hours per night, which was disrupted by combat-related nightmares.  Anxiety was worsening with the deaths of friends serving in Iraq.  The Veteran reported feeling survivor's guilt and being hypervigilant, especially on campus.  He was a full-time student and working part-time.  Anger and anxiety reportedly surfaced when the Veteran felt out of control in situations.  He had poor frustration tolerance and was easily provoked.  Mental status examination revealed that affect was flat, but brightened during interaction.  Demeanor was somewhat intense and eye contact was appropriate.  

The Veteran was seen with complaint of worsening occipital headaches once a week in July 2008.  He reported that when he takes Advil when the headache first starts, it helps, but if he does not and the headache comes on, "nothing helps."  Symptoms the week prior with headache were nausea, eye pain and "shakiness."  The assessment was occipital headaches/migraines.  See primary care note.  

A computed tomography (CT) scan of the head was conducted in July 2008 due to frequent headache.  The impression was magnetic resonance (MR) with gadolinium is recommended to evaluate for possible communicating hydrocephalus.  A magnetic resonance imaging (MRI) of the brain was conducted the following month.  The impression documented that there was still concern about the possibility of a communicating hydrocephalus and that while there was no abnormal FLAIR signal within the sulci, there was a suggestion of perhaps abnormal lepto meningeal enhancement diffusely, most notably within the cerebellar hemispheres, which could be the residua of prior hemorrhage or infection.  Tumor was doubted and neurological evaluation was suggested.  

The Veteran underwent a neurology consult in August 2008, at which time he reported that his headaches began toward the end of his time in Iraq and were becoming more frequent and severe.  Severe headaches occurred two to three times a month on average and last for one hour to an entire day.  They start in the occiput and spread forward to the middle of his head, with occasional pain behind both eyes.  The Veteran also became nauseated and his vision blurred, but he did not see shimmering lights or other visual distortions.  He also could briefly be off balance if he stood up too quickly during a headache.  The Veteran's last bad headache was July 8.  The Veteran also reported difficulty with memory, problems concentrating and outbursts of temper since his return from Iraq.  The impression was headaches and abnormal CT scan/MRI following apparently mild head injuries in Iraq.  

The Veteran was seen for mental health follow up in August 2008.  He reported six hours of sleep most nights and taking medication on an as needed basis.  The medication was effective for sleep, but resulted in a hangover effect.  The Veteran had combat related nightmares twice weekly, which had recently worsened.  He had a flashback last month of prior combat experience when he was hit by an explosion.  He had had two more flashback episodes since then.  Intrusive combat memories were present daily.  The Veteran was making efforts to control anger with stress breathing.  Anxiety reportedly surfaced with uncertainty in surroundings and/or situations.  He had "slumps" with mood, especially during anniversary of friends' deaths during military experience.  The Veteran reported that he was functional and was able to keep up with six and one-half hours of work each day.  He was planning to start school full time at a different college the following month.  The Veteran reported difficulty blending with peer group during his last college year.  Mental status examination revealed that affect was flat and demeanor tense.  Eye contact was appropriate and the Veteran expressed his thoughts and feelings well.  

The Veteran was seen for a primary care initial visit in August 2008.  It was noted that he presented to the polytrauma clinic at the request of neurology.  In pertinent part, he reportedly made Dean's List with a grade point average of 3.8 the first semester of college, but it went down to 1.8 due to many stressors.  He was also working full time as a janitor for a local county, working between 4:30pm and 11pm.  After work, he would go to a bar or home, where he watches television.  He would go to bed at 3am and wake up at 5am, smoke, and then go back to bed until 10am.  The Veteran's chief complaints were depression, anxiety and headaches.  He reported "I am tired of being different, tired of crying all the time," and that "I cry in public and I can't stop."  The Veteran reported headaches one time per week.  The pain started in his neck and radiated up and over to either side of his head.  Two Advil were effective if taken immediately.  The Veteran reported nausea and some vomiting, with the last episode of vomiting in January 2006.  The Veteran's weight was down and his appetite was described as "sometimes I go for days and eat almost nothing and then other times I just gorge myself."  Sleep was disrupted.  Sleep medication was effective but sedating.  The Veteran reported cardiac palpitations when anxious; intermittent dizziness, which was triggered by positional changes; and neurological symptoms of impaired memory, facial tic and hand tremors.  His mood was described as irritable and he reported raging and getting into fights.  The Veteran reported that he only worked with seven people at night, so he could handle it.  In pertinent part, moderate neurobehavioral symptoms of feeling dizzy; loss of balance; poor coordination, clumsy; numbness or tingling on body parts; and difficulty making decisions; severe neurobehavioral symptoms of nausea; sensitivity to light; difficulty hearing; loss of appetite or increased appetite; poor concentration/cannot pay attention; forgetfulness, cannot remember things; fatigue, loss of energy, getting tired easily; feeling depressed or sad; and poor frustration tolerance, feeling easily overwhelmed by things; and very severe neurobehavioral symptoms of vision problems, blurring, trouble seeing; slowed thinking, difficulty getting organized, cannot finish things; difficulty falling or staying asleep; feeling anxious or tense; and irritability, easily annoyed, were reported.  When asked whether the symptoms had interfered with life in the past 30 days, the Veteran reported moderately, and that it was only bad with the headaches.  Physical examination initially revealed no eye contact.  As the meeting progressed, his mood relaxed and his eye contact improved.  The findings were reportedly consistent with a diagnosis of TBI.  See also August 2008 TBI note.  An October 2008 addendum documents that other than memory problems, there were no other symptoms of normal-pressure hydrocephalus (NPH).  

The Veteran met with a psychologist in August 2008 for 50 minutes, during which the content and purpose of a neuropsychological assessment were discussed.  The Veteran denied suicidal thoughts, but stated he disliked himself because he was keenly aware that he had changed since his combat experiences in Iraq.  He never felt happy, knew anger too well, and could not draw close to others.  He described significant symptoms of PTSD, including nightmares, loss of sleep, alienation from others, irritability, anger, and difficulty being in crowded places.  He also described significant changes in cognitive function, including difficulty sustaining attention, forgetfulness, and difficulty organizing his thoughts and possessions.  He said he was always talkative, but his speech had become "rambling."  See psychology note.  

A September 2008 primary care follow up note reveals that the Veteran reported that his headaches were the "same."  He had had four headaches since the last visit.  The assessment was occipital headaches/migraines.  It was noted that Motrin did not help.  

A mental health follow up visit in September 2008 documents the Veteran's report that there had been a gradual improvement in mood and decreased in anxiety with medication.  Mood was rated at a level six on a scale of 10 but interest and motivation remained low, at a level three.  Concentration was rated at a level five.  The Veteran was reportedly pressuring himself less than in the past and was sleeping six to eight hours per night.  He felt daytime drowsiness at times with sleep medication, but sleep had improved.  The Veteran was attending college and keeping up with his classwork.  Mental status examination revealed that a calmer demeanor was noted.  Affect was congruent with situation.  Eye contact was appropriate and speech was well-modulated and goal-directed.  

An October 2008 occupational therapy note reveals that the Veteran reported sleeping two to four hours a night, and only one hour the night prior.  He said he closes his eyes and attempts to sleep, but does not get any.  He napped one hour a day between three and four PM and was taking sleeping pills intermittently.  He did not like taking his pill because he was in school and became drowsy in the morning.  The Veteran reported that he harbored anxiety and had used alcohol and marijuana in the past to help him sleep.  He also reported road rage and managing stress by smoking cigarettes, walking away from fights or possible altercations, and playing poker.  The Veteran reported hating everyone in his class and having friends and acquaintances at school, but not trusting anyone.  He also reported having one best friend with whom he served and difficulty with concentration.  

A subsequent October 2008 occupational therapy note reveals that the Veteran reported needing to take a break after 20 minutes of studying and that he had had changes in his thinking ability.  The Veteran also reported noticing changes in his memory.  The occupational therapist noted, however, that he underestimated his ability as evidenced by testing.  The Veteran also reported being able to sleep four hours per night.  He would wake and watch television and smoke a cigarette for a couple of hours prior to falling back asleep.  He had tried relaxation music but found this distracting and found he was able to sleep better with the television as background noise.  

A neuropsychology consult was conducted in November 2008.  Referral was to assess cognitive functioning to assist with treatment planning.  In pertinent part, the Veteran reported suffering frequent occipital headaches since service.  It was noted that brain imaging studies both CT and MRI had raised the issue of a communicating hydrocephalus.  The Veteran also reported significant PTSD symptoms, including nightmares, flashbacks, sleep disturbance (average three hours sleep per 24 hours), and intrusive memories of an intensity that triggers nausea.  The Veteran described school and work as ways of distracting himself from his combat memories.  When he has free time, he is flooded with negative emotions.  He reported having gone on a four month alcohol binge from November 2006 through February 2007, but since then had limited his intake to two drinks on the occasion when he does drink.  The Veteran reported working night shift, cleaning floors and windows for a county buildings and grounds department.  His few coworkers were older and treated him well.  He was a college sophomore with hopes of going to law school.  He had completed two semesters at one college with his grade point average dropping between fall and spring semesters.  He reportedly failed English due to not sleeping, frequent headaches, and interpersonal stress with his then girlfriend.  He denied a history of attention deficit disorder or learning disability.  

In terms of cognition, the Veteran reported getting disappointed in himself and being forgetful and having to write everything down and maintaining two planners, one of them a back up in case he loses the first.  He reported that he had been a history buff since childhood and could no longer retrieve on demand facts he should know.  The Veteran also reported that he could not keep his mind on his studies and that it was hard for him to sustain attention.  He was easily distracted, sometimes by combat memories, but more often by just about anything.  Sometimes his mind went blank.  He said he could still do things, but it was like a tease because he could not deliver consistently.  The Veteran also reported noticing trouble with filtering nonrelevant input.  For example, he had problems tracking conversation when he is part of a group, either socially or in the classroom.  As a result, he had begun to avoid talking so as to avoid embarrassing errors.  The Veteran also noted that he could no longer depend on himself to answer accurately as well as quickly.  Though he found this frustrating, it had been hard for him to slow down because he had always associated answering quickly with "being smart and better," and since his combat service, found that he had to get an answer out quickly before he forgot it and the question.  The Veteran also reported being very spontaneous and impulsive.  He found it puzzling that even when he knows he had made a mistake, he is likely to repeat it, and was troubled that he felt unable to modify behavior patterns that are not in his best interest.  

The examiner noted that the Veteran's effort was adequate to support the findings described as an acceptable representation of his current cognitive function.  A tendency to respond too quickly, even impulsively, very likely contributed to some of his suboptimal test scores.  Several tests were administered.  In the summary section, the examiner reported that neuropsychological assessment provided evidence of cognitive impairment in excess of what can be accounted for by his currently moderate symptoms of PTSD with depression.  A 40 point discrepancy between verbal and performance IQ on one test was noted to be statistically significant and highly unusual, occurring in less than one percent of the adult population.  A discrepancy of this magnitude reflected more than a preference for verbal over nonverbal tasks, and instead pointed sharply to acquired change, mostly likely due to TBI.  There was also evidence of mild to moderate declined from his estimated premorbid functioning on tests of executive function (cognitive processing speed, working memory, and response inhibition).  The Veteran had difficulty bringing organization to unfamiliar, relatively unstructured materials.  There was concreteness of reasoning, more pronounced for nonverbal than for verbal tasks.  Standardized tests of his ability to learn and remember new information strongly suggested a mild to moderate decline from his pre-injury level, with visual memory more seriously affected than auditory verbal memory.  In the quiet structure of the test session, he likely performed better than in everyday circumstances, where he would be confronted with multiple sources of input at any given time.  Under these conditions, his response filtering difficulties would be expected to make it hard for him to focus on, encode, and retain key details of lectures and conversations.  There was also evidence of forgetting of quite basic material we would expect him to have mastered, including word spellings and arithmetic operations.  

The Veteran underwent a VA mental disorders examination on November 14, 2008, at which time his claims folder was reviewed.  The Veteran arrived for his examination on time and was appropriately attired.  His grooming was adequate and he was cordial when interacting with the examiner.  When asked about a bruise under his left eye, he reported that he had been in a fight during a roller hockey game the night prior.  He displayed appropriate affect throughout the interview and displayed an eagerness to participate in the examination and answer all questions in an open and honest manner.  His responses were concise and reality-based.  No word-finding or other formal thought disorder was noted.  The Veteran reported that his current symptoms of PTSD continued to increase.  More specifically, he reported that his nightmares and flashbacks involving images of the Iraq War, including explosions, death and the loss of three friends from his unit, are elements of these nightmares.  He also reported that he finds himself avoiding shopping at stores that do not stand alone.  He noted that it had become more difficult for him to feel comfortable sitting in social situations where he cannot be with his back towards the corner of a room.  This had exacerbated within the last six months.  He experienced initial insomnia most nights of the week, reported to be secondary to racing and ruminating ideation.  His impulse control was reported as poor and he indicated that he had been more frequently short tempered.  The Veteran also reported that his skills in concentration and attention were greatly diminished in comparison to one year prior.  He was a college sophomore and was maintaining an A average in his coursework.  The Veteran noted that he had developed a preoccupation resulting from receiving orders to return to active duty next month.  He did not believe he was fit for duty secondary to his increased symptoms of PTSD.  

At the time of the November 2008 VA examination, the Veteran also reported that transitioning back to civilian life after the end of his tour in Iraq had been more difficult than he expected.  He reported that he had developed a negative outlook on many aspects of his life and, as an example, stated that he finds it difficult not to react when someone is complaining about "everyday things" like gasoline prices or the weather because he perceives these complaints as forgetting about how lucky these individuals are to live in this country and that they are not being asked to put themselves in harm's way as many of his friends were.  Social relationships were particularly difficult.  The Veteran noted that he had "been this way" since his return from Iraq.  He noted that he had one long-term friend who was the only non-family member with whom the Veteran felt comfortable speaking.  The Veteran reported that his last romantic relationship was approximately two years prior and that new relationships were difficult for him to form because he finds himself unable to trust that others will not harm him.  He indicated that one of the places he visits in his community is a "local dive bar where he can "drink in peace.""  He reported that his use of alcohol to self-medicate had been increasing recently during the past year and he had noticed a particular spike in the volume of alcohol ingested since receiving orders to return to active duty two months prior.  He had also noticed an increase in both the volume and frequency of drinking alcohol and also using it to blunt his ruminations about wartime experiences and friends that had been killed in action.  This pattern had noticeably increased during the last three months.

The Veteran was employed at the time of the November 2008 VA examination as a janitor by the county.  He worked the evening shift and reported that he enjoyed this shift and working in this position because he can be independent and needs to be minimally interactive with others.  He continued to experience concentration difficulties, including instances where he has to "take a break and focus" on completing tasks while at work, and also while completing coursework.  He reported that he was able to complete activities of daily living and primarily in an independent fashion.  When asked toward the end of the examination if there was anything that he would like to add, he said "I Just wanted to let everybody know I may not have stated it quite this way that my symptoms of PTSD are currently debilitating."  He also indicated that he was initially hesitant to access mental health care out of fears of being mocked or stigmatized, but realized that his symptoms were growing worse .

The Veteran reported initial and middle insomnia at least three nights a week, and nightmares involving experiences during Iraq service.  He had greatly diminished his participation in social events and informal social contacts since the initial PTSD examination had also decreased.  He reported that he used to be a very highly social individual, but now was not motivated to leave his home to interact with very many people.  He reported that his ruminations and flashbacks result in significant difficulty completing tasks, including those with his college coursework.  He also reported frequent amotivation, in particular procrastination in completing academic assignments.  He also reported continued hypervigilance and becoming easily irritated and confrontative if he felt he was being mocked or threatened.  He had chosen to limit his interaction with other individuals, whether in the community or in the academic setting.  He reported success in college classes because he studies diligently at home on a regular basis.  He reported optimism that psychotropic medication and individual psychotherapy would allow him to achieve his goals.  

Regarding his present mental status, the Veteran displayed an appropriate range of affect and reported his mood in positive terms during the interview.  Speech content was goal-directed and reality based.  No evidence of responding to internal stimuli was observed.  His responses were within normal limits in aspects of pitch, pace and volume.  He was found to be oriented to person, place and time, and his level of intellectual functioning appeared to fall within the average range.  Insight into the symptoms of mental illness he experienced appeared adequate.  Judgment was adequate.  The Veteran denied suicidal and homicidal ideation.  He reported that he continued to live semi-independently in that he lived with his mother and completed activities of daily living such as cooking, cleaning, bathing, driving and managing his daily medications without her assistance.  Axis I diagnoses of chronic type PTSD and alcohol abuse were made and a GAF score of 52 was assigned.  

The Veteran underwent a VA TBI examination on November 16, 2008.  He reported recurring headaches that occur approximately four times a month.  They were reportedly incapacitating when they occur for approximately six to seven hours.  The examiner also reported significant cognitive issues that can be seen in the VA treatment records.  Examination revealed extraocular muscles were full and conjugant.  Funduscopic examination was unremarkable.  Pupils were equal and react to light.  Thoughts were goal oriented.  The impression was TBI with abnormalities on MRI and recurring prostrating headaches despite being on medication.  

The Veteran was seen for mental health follow up in November 2008, at which time he reported his primary stressor was an order for deployment.  This stressor had diminished his ability to continue his daily activities to the best of his capabilities and he had fallen behind in his school work.  Interest and motivation were low and the Veteran was uninterested in interacting with others.  He was having difficulty initiating and maintaining sleep.  Daytime alertness and energy were fair.  The Veteran was not taking his sleep medication because he had a hangover effect the next day.  He stated willingness to improve sleep hygiene.  Appetite was unchanged.  School was "not good" after he was given news for deployment, but he planned to meet with his professors and make efforts to complete work for the semester's classes.  Mental status examination revealed that affect was flat.  The Veteran kept his sunglasses on during the session.  Conversation was focused on recent deployment orders.  

The Veteran was seen for mental health follow up in December 2008, at which time he reported he was having trouble getting to and staying asleep.  He indicated that he had continued combat related nightmares as well as continuous headaches.  Amitriptyline was ineffective for sleep.  The Veteran reported that he was unable to finish his classes and took incompletes in his courses last semester.  He was presently enrolling in full time classes for the current semester.  Anger and anxiety were reportedly still present, as well as daily intrusive combat memories.  He did not believe that his mood or anxiety had improved with medication.  Mental status examination revealed that affect was flat and that the Veteran was discouraged.  Eye contact was fleeting.  

A January 2009 neurology follow up note documents chief complaint of headaches.  They were now constant and not responsible to Zomig.  Advil was more effective but did not work for severe headache.  Ibuprofen and Naproxen did not work.  Headaches reportedly started in the occiput and spread forward to the middle of his head with occasional pain behind both eyes.  The Veteran became nauseated and his vision became blurred, but he denied seeing shimmering lights or other visual distortions.  He could be briefly off balance if he stood up quickly during a headache.  The Veteran also reported difficulties with memory and concentration, which made it hard for him to study.  It was noted that the Veteran's VA treating physician was impressed by the severity of the Veteran's impairments, which he thought were getting worse.  Examination revealed that the Veteran was awake and alert and spoke fluently without dysarthria or aphasia.  He was oriented for person, place and time.  His visual fields were full and pupils were equal, round, and reactive to light.  Extraocular movements were full without nystragmus.  There was no facial weakness, tremor, atrophy or fasciculations.  Tone, finger to nose, and tandem gait were normal; there were rapid alternating movements; and power was 5/5.  The impression was headaches and abnormal CT scan/MRI following apparently mild head injuries in Iraq.  The Veteran was to repeat MRI.  A March 2009 primary care follow up reveals that the Veteran reported his headaches were worse and that a MRI was scheduled for later that month.  

A March 2009 psychology note indicates that the Veteran had given up on gambling and reduced his intake of alcohol.  He had also been officially discharged from the military.  The Veteran worried that his memory was getting worse.  He was not doing well in school and was feeling discouraged.  He also reported that memory loss was affecting his daily life and that despite writing everything down in three planners, he was falling behind because he was forgetting to look at the planners.  He also reportedly studied hard for an exam in his favorite subject but forgot everything and did poorly.  The Veteran indicated that he was not picking things up the way he used to, was reading but not getting it, and was getting overwhelmed by information.  He was also finding it hard to sustain attention to tasks and that it was becoming harder for him to complete academic tasks because he fears he will fail and has begun avoiding the pain associated with that.  

An April 2009 primary care follow up note documents that the Veteran returned to the polytrauma clinic at the examiner's request as review of the chart and discussion with clinicians revealed he continued to struggle with significant PTSD, worsening headaches and memory impairment.  The Veteran reported that taking three Advil at a time was the only thing that helped his headaches.  He noted that he liked a girl and she reciprocated, but he could not deal and that he could not take care of her and handle all he had to do.  The Veteran also reported getting along with his parents and sister.  He was working full time as a janitor and after work, watched television and went on the internet.  He could not motivate himself to exercise.  He was also reclusive and disliked people and stayed at home.  The Veteran reported that his headaches occurred daily and were a dull, constant ache with flares of increased pain two to three times a week.  Physical examination revealed that he was anxious and was wearing a baseball cap and wrap around dark glasses.  His hands remained shoved in his jacket pockets and there was constant, rhythmic shaking of his legs, worse with change in mood.  The Veteran was neatly groomed with spotless appearance.  The examiner noted that the visit was stressful and that the Veteran clearly needed the opportunity to vent.  

An April 2009 polytrauma occupational therapy initial evaluation note documents that the consult was for assistance with day-to-day management and memory enhancement.  The Veteran reported the following memory deficits: forgetting what he reads; misplacing items like keys; forgetting where he is going when driving; "blanking out" on directions of how to get from one place to another even in familiar areas; and decreased concentration, focus and motivation.  The Veteran also reported significant road rage, forgetting where he is going and how to get places, and becoming anxious when driving in the air.  Visual screen revealed blurriness, photophobia and double vision, all with headaches, problems with visual clutter, objects seeming to suddenly appear out of nowhere, and changes in reading, specifically in enjoyment, endurance (limited to about 20 minutes), and in understanding what was read.  The Veteran also reported tunnel vision at times with headaches.  Headaches were reported as constant and dull occurring two to three times a week with worse headaches at a level seven or eight on a scale of 10 that lasts three to four hours.  The Veteran reported sleeping on average three to four hours a night with two to three wakings per night; he did not know what wakes him.  The Veteran also reported being easily stressed, irritated, frustrated and angry and easily becoming anxious, especially after being jumped and beat up in November.  The assessment was as follows: Veteran presents with deficits in memory especially related to topographical orientation, losing items, and reading retention; coping and stress management skills; sleep routine; and chronic pain.  

An April 2009 MRI of the brain was normal, with specific findings of normal ventricular size and contour; no evidence of intracranial mass-effect or evidence of abnormal parenchymal signal; normal pituitary and cerebellar tonsils in normal position; no evidence of hydrocephalus; no dilation of the temporal horns or elongation of the third ventricle on the sagittal scan to suggest significant hydrocephalus, though the lateral ventricles and third ventricles were prominent; and no clear evidence of meningeal enhancement.  

A May 2009 standardized cognitive assessment indicated that the Veteran's recall was within normal limits but that he did lose some information over time and had difficulty retrieving items.  He also had a tendency to underestimate his cognitive abilities.  See polytrauma occupational therapy note.  

A June 2009 primary care follow up note documents the Veteran's complaint that his headaches were worse.  

A June 2009 mental health clinic initial visit note reveals the Veteran's chief complaints included being effected by PTSD and sleeplessness; that medications did not help his conditions, to include headaches; and that he was anxious all the time.  The Veteran was working as a janitor and was attending college, but was on academic probation.  He reported a degree of isolation and felt most understood by combat veterans.  He reported depression three to four days of the week, usually when he woke up, which lasted a few hours.  He was able to distract himself some days.  Depression worsened around anniversaries and was set off by warm weather.  The Veteran reported that his energy was "not bad," that concentration was "all over the place," that his memory was "not as good as it used to be," and that he ate a lot.  His last flashback was months ago and they were currently occurring three times a year.  The Veteran reported intrusive thoughts and nightmares three to four times a week.  He noted that he got four to six hours of sleep a night and reported difficulty falling and staying asleep.  The Veteran reported a history of mild anxiety attacks caused by crowded places.  He noted that he sat in the back of the classroom and left as soon as he was done and that he went to the mall at night when no one was there.  The Veteran reported a history of auditory and visual hallucinations after not sleeping for four to five days, but otherwise did not get them.  He also noted some paranoia.  The Veteran denied any current suicidal ideation, but noted that it occurred to him once or twice after his discharge from service but that he would not have the guts and he did not want to hurt anyone else.  He denied gun access.  He also reported getting into fights after his discharge from service.  Currently, he had a tendency to get mad, which caused him to believe something was wrong with him, which caused anxiety and then depression.  Mental status examination revealed that he had excellent hygiene and grooming; was cooperative, friendly, polite and sincere; had slightly rapid, but normal rate and volume of speech; had good eye contact; had good insight and judgment; and had euthymic and appropriate affect.  Thought process was not tangential or circumlocutory, but was goal directed; thought content revealed no hallucinations, delusions, and/or suicidal or homicidal ideation.  Mood was anxious.  Axis I diagnoses included PTSD, insomnia, agoraphobia, and rule/out depression not otherwise specified.  A GAF score of 50 was assigned.  

The Veteran underwent another standardized cognitive assessment in June 2009, which was within normal limits and revealed that he continued to underestimate his cognitive skills.  A verbal learning test was also within the normal range.  See polytrauma occupational therapy note.  

An August 2009 mental health follow up note revealed that the Veteran had a bad headache, was a little anxious, and reportedly was in a relationship that was going well (nice and relaxed).  He reported depression one to two days of the week, usually when he wakes up and lasting a few hours.  He was able to distract himself some days.  In terms of energy level, the Veteran reported he was exhausted.  Concentration was reported as "pretty good actually," but memory was "still crappy."  Appetite was "always good."  The Veteran reported that his last flashback was three weeks prior and was milder than usual.  He was getting them more often previously up to once a week, between September 2007 and January 2008.  Currently he had flashbacks three times a year.  The Veteran also had intrusive thoughts and nightmares seven nights a week.  He continued to report getting four to six hours of sleep a night and difficulty falling and staying asleep.  The Veteran also again reported a history of auditory and visual hallucinations after not sleeping for four to five days, but otherwise did not get them, and some paranoia.  Mental status examination revealed excellent hygiene and grooming; cooperative, friendly, polite and sincere behavior; slightly rapid speech but with normal rate and volume; good eye contact, judgment and insight; slightly anxious, euthymic and appropriate affect; and reportedly anxious mood and headache.  Thought process was goal directed and not tangential or circumlocutory and thought content was devoid of hallucinations, delusions, and/or suicidal or homicidal ideation.  Axis I diagnoses included PTSD, insomnia, agoraphobia, and rule/out depression not otherwise specified.  A GAF score of 51 was assigned.  

The Veteran underwent a VA brain and spinal cord examination in November 2009, at which time his claims folder and medical records were reviewed.  He reported suffering the following symptoms since his discharge from service: headaches, sleep disturbance, tinnitus, hypersensitivity to sound and light, and memory impairment.  

In regards to his headaches, the Veteran reported a constant headache that lasts all day long at a low level every day since discharge.  He took two Advil and they usually go away within an hour.  He had severe headaches three to four times a month that are associated with nausea, sometimes vomiting, and photophobia.  At that time, he takes several Advil during the day, maybe four to six, and he sometimes has to have someone drive him to work because he does not feel that he can drive safely.  He had tried other medications to prevent the headaches and to treat the headaches.  None of those medications had had an effect.  The examiner noted that an August 2008 MRI showed a communicating hydrocephalus, but also reported that repeat MRI had been conducted in April 2009 and was negative.  The headache symptom was stable and was not worsening in severity or increasing in frequency.  It was noted that the headaches initially had an effect on his employment, as he had had to leave work early on many occasions in 2008.  He had not had to leave work early in the last eight months and had not missed any work due to headaches.  The headaches had no effect on his activities of daily living and he was able to complete them independently.  

The Veteran reported insomnia since his discharge from service.  It was described as not being able to fall asleep when he lies down and taking him approximately two to three hours to fall asleep.  He was unable to fall asleep because of racing thoughts about everything, such as relationships, school, his family, Iraq, and the world in general.  He had tried several medications to help him fall asleep, which had not worked.  At the time of the examination, the Veteran was reportedly falling asleep and waking up and staying awake for one to two hours before falling asleep for about three hours.  He tried to take a nap during the day if able.  Sleep was disturbed every night.  The symptom was stable and was not worsening in severity or frequency.  The sleep disturbance had had no effect on his ability to work, had not caused him to miss any work, and had had no effect on his activities of daily living.  

The Veteran described sensitivity to light and sound only when he had a very bad headache, approximately three to four times a month.  He had a difficult time looking into the light or hearing loud noises.  He wore soft ear plugs at times and wore eyeglasses to shield the light.  These symptoms lasted as long as the headaches did, which was basically about two to three hours if the headache is severe.  The Veteran denied any treatment for this, except for the Advil he took for his headaches.  The symptom was stable and was not worsening in severity or frequency.  It had no effect on his ability to complete activities or daily living or work.  He had missed no work and was able to complete his job completely.  

The Veteran described a decrease in attention and difficulty concentrating.  He was currently a part-time college student and occasionally forgot what he read.  He also had decreased focus on school work.  He sometimes had to take a break at work to refocus on what he was reading or doing.  He also reported sometimes forgetting to do things that were important, such as forgetting to feed his dog, forgetting that he had a meeting planned for that day, and forgetting dates for dinner with his parents.  In terms of his executive function, the Veteran described slow processing of verbal and written information.  He often described difficulty with goal-setting, planning, organizing, priority and self-monitoring.  He related this to feeling overwhelmed with projects and this was especially related to school work.  He did not describe difficulty with changing actions when they are not productive and felt that he was able to be spontaneous and make good decisions.  He did not describe difficulty with judgment and making good decisions about what to do in a difficult situation.  

In terms of psychiatric manifestations, the Veteran had a history of depression and had been treated for depression, anxiety and PTSD.  He described feeling irritable but was not impulsive and did not describe verbal or physical aggression, apathy, or impaired awareness to his disability.  

The memory impairment, difficulty with executive function, psychiatric manifestations and neurobehavioral symptoms were stable and were not worsening in severity or frequency.  Symptoms were not affecting his ability to complete his activity of daily living independently or to do the responsibilities associated with his job.  He had also not missed any work in the last eight months.

Cognitive examination during the November 2009 VA brain and spinal cord examination was normal.  In terms of visuospatial and executive functions, the Veteran was able to do alternating trail making and was able to construct a cube correctly.  He constructed the clock correctly, but did not place the hands correctly.  He missed an area of delayed recall.  Language was fully intact.  Attention was normal and the Veteran was able to repeat a series of numbers both forwards and backwards.  Abstract testing was also normal.  The 10 areas of cognitive function were addressed.  The Veteran had complaint of mild memory loss without evidence on testing.  His judgment was normal; social interactions were routinely appropriate; orientation was always oriented to person, place or time; motor activity was normal; visuospatial orientation was normal.  The Veteran had mild headaches and symptoms of PTSD, specifically anxiety, hyperarousal, and avoidance, which did not interfere with his work and the instrumental activities of daily living, family, or other close relationships.  He did described irritability, which is a neurobehavioral effect that did not interfere with workplace or social interactions.  The Veteran was able to communicate with written and spoken language and he was able to comprehend written and spoken language.  His consciousness was normal.  The diagnosis was mild TBI without evidence of cognitive impairment but with residuals of headaches.  

A March 2010 neurology follow up note reveals a chief complaint of headaches.  It was noted that the Veteran reported a non-stop headache for three weeks.  An increase in Advil from two to three or four tablets was recommended.  

The Veteran reported constant headache for months in April 2010.  Large doses of ibuprophen provided the most effective relief.  The present headache pain was located over the occiput.  Generally he was not nauseated, but when it has flared, the Veteran had felt sick to his stomach and vomited.  There were no changes in vision.  Examination revealed that the Veteran was awake and alert and spoke fluently without dysarthria or aphasia.  He was oriented for person, place and time.  His visual fields were full and pupils were equal, round, and reactive to light.  Extraocular movements were full without nystragmus.  There was no facial weakness, tremor, atrophy or fasciculations.  Tone, finger to nose, gait, and tandem gait were normal; there were rapid alternating movements; and power was 5/5.  The impression was headaches (probably tension) following TBI.  See neurology outpatient consult note.

A May 2010 MRI of the brain was performed, which noted a clinical history of normal MRI in 2009 but severe headaches.  It was compared to the August 2008 MRI.  The impression was no significant interval change; stable prominence of the lateral ventricles; no other significant intracranial abnormality.  

A July 2010 mental health telephone encounter note documents the Veteran's report of increased anxiety and depression for the past two weeks following the breakup with his girlfriend.  He stated that his appetite had decreased and he felt "hollow in the pit of my stomach."  He also reported occasional vomiting during this length of time, but had stated well hydrated and believed his gastrointestinal symptoms were related to his current stressor.  The Veteran requested antidepressant/antianxiety medication.  He denied suicidal or homicidal ideation, intent or plan.  

The Veteran was seen with chief complaint of headaches in July 2010.  It was noted, however, that Tramadol had been effective and he had not had a headache for three weeks.  Examination revealed that the Veteran was awake and alert and spoke fluently without dysarthria or aphasia.  He was oriented for person, place and time.  His visual fields were full and pupils were equal, round, and reactive to light.  Extraocular movements were full without nystragmus.  There was no facial weakness, tremor, atrophy or fasciculations.  Tone, finger to nose, and tandem gait were normal; there were rapid alternating movements; and power was 5/5.  The impression was headaches (probably tension) following TBI.  See neurology follow up note.  

The Veteran received mental health treatment in July 2010 and reported "I'm having trouble getting to sleep and staying asleep; my life is a mess."  The Veteran reported that he and his girlfriend broke up after a two year relationship, which had resulted in significant grief feelings that had triggered increased symptoms of PTSD.  The Veteran reported that while the girlfriend blamed his PTSD symptoms for the breakup, he found out she was seeing someone else, which had been extremely painful for him.  Depressive symptoms of decreased interest, decreased motivation, decreased concentration, loneliness and sadness were reported.  The Veteran reported panic symptoms during night and day and easy irritability.  He noted he was "jumpy, shaky" and that he had combat nightmares twice weekly.  The Veteran reported that his job was manageable, but that he had missed three days the month prior.  He planned to return to school in the fall.  Appetite was poor but the Veteran denied suicidal or homicidal ideation, intent or plan.  Affect was flat and the Veteran wore sunglasses during the session.  See mental health outpatient note.  The following day, the Veteran reported a severe panic episode that morning with shakiness and shortness of breath.  He left work when this occurred.  He denied suicidal or homicidal ideation, intent or plan.  See July 2010 telephone contact note.  

The Veteran was seen for mental health follow up in August 2010, at which time he reported "I'm having good days and bad days."  He also reported continued sleep problems, combat nightmares surfacing two to three times weekly, and the stress of a recent breakup triggering symptoms of PTSD.  The Veteran noted that his anger was increasing as related to his girlfriend's new relationship and her current poor treatment of him.  He was able to walk away from anger on most occasions, but had feelings of rage related to false accusations made by his ex-girlfriend and her friends.  Headaches continued.  He had missed three days of work during the past three weeks related to mood and anxiety.  Depressive symptoms continued.  Mood was at a level two to four on a scale of 10.  The Veteran remained easily irritable.  Appetite was improving slightly.  The Veteran planned to return to school in the fall and denied suicidal or homicidal ideation, intent or plan.  Affect was flat but brightened slightly during the interaction.  Eye contact was fleeting.  The Veteran expressed thoughts and feelings appropriately.  

In an October 2010 letter, Dr. R.B.H. reported that the Veteran had been attending individual therapy sessions and group therapy sessions for the past three years and that he had been working with the Veteran that whole time to relieve his symptoms of PTSD.  Dr. H. had found over the past year that his symptoms had worsened.  He was concerned as it would appear on the outside that he has his life all together - he had bought a house, had a job, and was attending school - but these were external, and what Dr. H. was finding was emotional turmoil on the inside.  He saw a young man who was not able to handle the day-to-day experiences of life.  He was enrolled in college but did not attend often.  He failed the classes he attempted last semester.  He had a job but had a horrible attendance record and was in jeopardy of losing his job.  He owned a home but had not opened his mail in three weeks.  Dr. H. reported he was changing his opinion of the Veteran's condition.  He originally believed that the Veteran would be able to do these things and was happy that he made an attempt and independence and autonomy.  The problem is that he is just not able.  He met an old friend and fellow soldier several weeks before, which resulted in an "emotional meltdown" that cost him his romantic relationship.  Dr. H. believed the Veteran's level of functioning was much lower than previously thought, that he was on the brink of losing all that he had worked for, and that he was in need of more intense therapy and a focus on his own well-being.  The Veteran would continue both individual and group therapy at Family & Psychological Service, Inc.  Axis I diagnoses of chronic, severe PTSD and secondary major depressive disorder were made and a GAF score of 39 was assigned.  

The Veteran underwent a VA review examination for PTSD on January 11, 2011.  As noted above, the Veteran is not appealing the 70 percent disability rating for PTSD that went into effect on that date.  Therefore, the details of that examination report will not be discussed in this decision.  

The Veteran also underwent a VA TBI examination on January 11, 2011, at which time the claims folder was reviewed.  The Veteran denied dizziness and vertigo; balance problems; problems with mobility; weakness and paralysis; malaise; problems with blurred or double vision; decreased hearing; decreased taste or smell; difficulties with speech and swallowing; bowel and bladder problems; seizures; hypersensitivity to light and sound; autonomic dysfunction such as heat intolerance, excess or decreased sweating; pain other than headaches; sensory changes; and symptoms associated with cranial nerve and endocrine dysfunction.  He did report headache; sleep disturbance; tinnitus; erectile dysfunction; memory impairment and cognitive problems; difficulty with executive functions; psychiatric manifestation; and neurobehavioral symptoms.  The Veteran is service-connected separately for tinnitus and the issue of erectile dysfunction is being referred.  Therefore, these symptoms will not specifically be discussed.  In addition, since the symptoms associated with psychiatric manifestation and neurobehavioral symptoms are related to the service-connected PTSD and the examination was conducted during a period not being considered in this appeal (namely after January 11, 2011), they will also not specifically be discussed.  

In terms of headaches, the Veteran reported frequent severe headaches.  He had mild headaches lasting two to three hours three times a week and severe headaches lasting two or three days three or four times a month.  The headaches are pounding in nature and located in the posterior scalp.  They are associated with nausea but there is no photophobia.  The Veteran was unable to lie down with the headache.  He had treated it with Amitriptyline, Zomig, Tylenol, and Motrin without response.  The course of the symptom was stable and it had not improved or worsened but had affected his ability to work as he had to call out sick because of severe headache.  

In terms of sleep disturbance, the Veteran reported difficulty falling and staying asleep.  He stated that he could not sleep because of his mind racing.  He also reported many nightmares.  Treatment included Trazodone, which had no effect.  The course of the symptom was stable and it had no effect on his ability to work.

In terms of memory impairment and cognitive problems, the Veteran stated that he had severe difficulty remembering things.  He had decreased concentration and difficulty concentrating.  He did go to school and had a very difficult time even with easy classes that he was once able to take in the past.  There had been no specific treatment for these symptoms.  The course of the symptom was stable.  It had no effect on his ability to do his activities of daily living or work, but had impacted his ability to be a successful student in that he is to take courses over and had to study harder and longer.

In terms of difficulty with executive functions, the Veteran reported difficulty with speed of processing information, but not with goal setting, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, or flexibility to change actions when not productive.  There had been no specific treatment for this symptom, which had been stable.  It did not affect his ability to do his activities of daily living or work.  

Physical examination at the time of the January 2011 VA TBI examination revealed normal motor function; muscle tone and reflexes; sensory function; gait, spasticity and cerebella signs; vision and hearing; skin; autonomic function; endocrine function; and cranial nerves.  Montreal cognitive assessment tool was conducted to evaluate problem with memory, concentration, attention and executive functions.  He scored below the range for normal cognitive function.  The assessment of cognitive impairment was objective evidence on testing of mild impairment in the area of memory, attention, concentration and executive functions.  Judgment, motor activity, visual spatial orientation and consciousness were normal.  The diagnosis was mild TBI.  The examiner noted that all of the symptoms, with the exception of insomnia, depression, the neurobehavioral and PTSD symptoms, and erectile dysfunction can be attributed to his TBI rather than PTSD or depression.  Functional impairment from TBI as it related to his ability to work and perform activities of daily living were as noted in the report.  The classification was mild and the TBI was noted to be stable.  

Dr. R.B.H. wrote a second letter dated February 21, 2011.  The Board acknowledges that this letter post-dates the effective date of the 70 percent rating for PTSD, which is not on appeal; however, as Dr. H. reports on the Veteran's symptomatology prior to January 11, 2011, the contents of the letter will be discussed.  In pertinent part, Dr. H. reported that he had had the opportunity to meet with the Veteran on a weekly to bi-weekly basis that had tapered off a little as he is attempting to attend college.  What Dr. H. had found over the past three years is that the Veteran's condition had worsened, not improved.  He was trying to work at a job where he continuously misses a significant amount of time.  His occupational impairments continued to worsen.  He was attempting to attend college to better himself but was struggling significantly with his studies.  His schoolwork had suffered and he was not doing well in either course he was attempting.  He had significant educational impairments but was trying his best to at least pass the courses.  The Veteran was struggling in his day-to-day life just dealing with his current life stressors.  He struggled with headaches on a daily basis and these headaches seem to impair his thought process.  He struggled with severe cognitive distortions and had been engaging in negative self-talk, which had brought him to severe crying spells and feelings of worthlessness.  He denied suicidal ideations, but Dr. H. did not believe the Veteran had always been honest in that denial.  It was Dr. H's belief that the Veteran did struggle with suicidal thoughts but refused to admit that for fear of being hospitalized.  

Dr. H. reported that the Veteran was struggling with interpersonal relationships.  A recent romantic relationship had ended poorly because she was not able to handle the Veteran's mood disturbances and crying spells.  The Veteran felt emasculated as a result of this rejection.  At one point he went months without opening his mail or cleaning his house because of this relationship.  He had gone in default of creditors because he did not acknowledge bills were due.  He only interacted with his family and other veterans.  It was Dr. H's opinion that the Veteran was struggling significantly with his life.  He was trying to maintain a job that he might lose due to attendance and poor work performance.  He was unable to get along with his co-workers and struggled with his supervisor.  He had frequent nightmares and panic attacks several times a week.  His memory is poor short-term and somewhat impaired long-term.  His concentration was impaired and his reliability was poor, as evidenced by his potential failing grades in college due to non-attendance and poor work quality.  He was a man of high intelligence, but poor application.  He can do the work, but his symptoms of PTSD and TBI were significantly impairing his progress.  Dr. H. reported that he had suggested the Veteran attend a PTSD program to alleviate his symptomatology, but the Veteran wanted to continue working and going to school.  He did attend a combat Veteran group at least once a week, which was helping to some degree.  Dr. H. did not believe the Veteran should be attempting work.  He had been making many mistakes in his job and may be terminated because of them.  Dr. H. felt that being terminated is another example of the rejection the Veteran has felt since returning from Iraq.  He stated that he felt "different" and did not fit in anywhere in society.  This was evidenced by his lack of friendships outside his family and military acquaintances.  Dr. H. reported that it appeared the Veteran was not able to function as he should within society.  He was hypervigilant, untrusting and angry most of the time.  His moods fluctuated but were mostly between sad and angry.  His affect was congruent to mood.  His orientation changed as he often did not know the date or day of the week.  He struggled with perceptual disturbances that impaired his thought patterns.  He got angry easily and had a low tolerance for other people and situations where he does not feel comfortable.  He often felt that people around him are talking about him, which had caused him to socially isolate himself, which led to more frustration and deeper depression.  

Dr. H. reported that at this point, the Veteran was unable to properly obtain or maintain gainful employment.  Dr. H. felt the Veteran's condition was one where his job attendance was only making his symptoms worse.  His mood disturbances and inability to work with others was making him frustrated, causing anger and crying spells.  He needed to continue to learn proper coping skills to be able to effectively deal with the frustrations that he has been handling poorly.  Dr. H. was concerned not that the Veteran would commit suicide, but that he would continue to fail at the things he was attempting.  He attended college last semester and failed the courses.  He attempted an interpersonal relationship and it failed as a result of his PTSD.  He is attempting to work and through his poor attendance and poor work performance his PTSD was claiming another victim in his life.  He tried to make friends outside of his military circle and his family and experienced rejection and ridicule when he became emotional on night when discussing his experiences in Iraq.  All of these stressors have been working against him to where Dr. H. feared another failure may cause the Veteran significant risk.  He is not outwardly suicidal, but Dr. H. did not think he could continue to work at his job until he gained a better handle on his emotions and additional psycho-education for his PTSD.  An Axis I diagnosis of severe, chronic PTSD was made and a GAF score of 39 was assigned.  

The Veteran was seen for a focused visit for migraines in March 2011, at which time he reported severe pain for two days, nausea and some photophobia.  The assessment was migraine.  See primary care follow up note.  

The Veteran was seen at the VA emergency room in June 2011.  He described a throbbing headache at the back of his head that comes and goes.  He had no issues with paresthesia, weakness, or other neurological symptoms.  The Veteran stated that he had chronic migraines and was on medication that seemed to help.  The headache was bad overnight and had improved that day, but he wanted to come in to prevent it from getting any worse.  The impression was migraines.  See ER attending note.  

The Veteran was seen for follow up in July 2011, at which time he reported that a migraine had started that morning and that he was taking medication with some relief.  He was requesting an excuse from work.  The Veteran reported that lights and noise were causing worsening discomfort.  The assessment was migraine headache.  A work excuse was given.  See primary care note.  

The Veteran was seen in the emergency room again in August 2011, at which time he reported that a headache had started the day before during the day, that medicine was working, but that it started to get worse in the late evening as he was getting ready for work and he fell asleep.  He woke up around 5am and realized he did not call in for work because he had planned on going.  At the time of treatment, the Veteran reported that he still had a headache but that it was not worse and was not associated with nausea, vomiting or vision changes.  The headaches reportedly came on gradually, were occipital with mild nausea, but no photophobia, vomiting or aura.  The assessment was chronic headaches.  See ER attending note.  

The Veteran underwent a neurology consult in August 2011 with chief complaint of headaches.  He reported that since he was last seen in July 2010, his headaches had increased in frequency, severity and duration.  They were now lasting about one to two hours, sometimes as long as two days, and he got them about one to two times a week.  Fioricet helped in reducing the headaches but he gets them right back.  Examination revealed that the Veteran was awake and alert and spoke fluently without dysarthria or aphasia.  He was oriented for person, place and time.  His visual fields were full and pupils were equal, round, and reactive to light.  Extraocular movements were full without nystragmus.  There was no facial weakness, tremor, atrophy or fasciculations.  Tone, finger to nose, gait and tandem gait were normal; there were rapid alternating movements; and power was 5/5.  The impression was headaches (probably tension) following TBI.  It was noted that he was not "terribly compliant with his meds."  See neurology follow up note.  

An October 2011 nursing note documents the Veteran's complaint of "having a bad week of migraines" and asking for an excuse from work.  The Veteran stated that if they continue or worsen he will go to the emergency room.  An excuse was given.  

Prior to addressing the merits of the claims, the Board notes that the Veteran's assertions related to the symptomatology associated with his service-connected disabilities are both competent and credible.  

The Board also notes that although memory loss is a symptom associated with the General Rating Formula for Mental Disorders, the Veteran's complaints of memory loss have been attributed to his TBI and will only be considered in the context of whether an increased rating for that disability is warranted.  Similarly, any emotional/behavioral dysfunction will be rating under the General Rating Formula for Mental Disorders instead of the criteria for TBI since a diagnosis of a mental disorder is of record and separately evaluated.  

The Board also notes that tinnitus is a symptom listed as a physical dysfunction under the criteria used to evaluate TBI, but as service connection for tinnitus has been separately established, the complaints made in regards to that disorder will not be considered in the context of whether an increased rating is warranted for the service-connected TBI.  

The preponderance of the evidence of record supports the assignment of a 40 percent rating for TBI with memory loss and hypersensitivity to sound and light as of October 23, 2008, the date on which the amendments to Diagnostic Code 8045 went into effect.  While the Board acknowledges that cognitive examination of the Veteran was normal during the November 2009 VA brain and spinal cord examination, there was objective evidence on testing of mild impairment of memory, attention, concentration, and executive functions during the November 2008 neuropsychology consult and the November 2011 VA TBI examination.  These findings equate to a level 2 of impairment under the facet of memory, attention, concentration, executive function in the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  As noted above, the assignment of a level two in this facet equates to a 40 percent rating under Diagnostic Code 8045.  

The Veteran is currently in receipt of the highest assignable evaluation available under Diagnostic Code 8045 prior to October 23, 2008, for purely subjective complaints associated with the service-connected TBI with memory loss and hypersensitivity to sound and light.  As noted above, a rating in excess of 10 percent is not assignable in the absence of a diagnosis of multi-infarct dementia as a consequence of brain trauma.  There is no evidence of record that the Veteran has been diagnosed with multi-infarct dementia.

The Board has considered whether the Veteran meets the criteria for a higher level of impairment in the other facets listed under the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," so as to support the assignment of a rating in excess of 40 percent for TBI with memory loss and hypersensitivity to sound and light as of October 23, 2008.  The "subjective symptoms" facet does not provide a level of impairment over two and, as noted above, many of the neurobehavioral effects reported are related to the service-connected PTSD, not TBI with memory loss and hypersensitivity to sound and light, and will not be considered in the context of the TBI.  

In addition, the evidence of record does not demonstrate that the Veteran's judgment has been moderately severely impaired; that his social interaction has been inappropriate most or all of the time; that he was often disoriented to two or more of the four aspects (person, time, place, situation) of orientation; that his motor activity was moderately decreased due to apraxia; that visual spatial orientation was moderately severely impaired; that the Veteran was unable to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time (may rely on gestures or other alternative modes of communication; able to communicate basic needs); or that the Veteran was in a persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  Rather, judgment was always described as normal, adequate and good; social interaction was described as routinely appropriate; the Veteran was oriented times three in VA treatment records and he was only reported as disoriented as to date/day of the week by his private doctor; motor activity was described as normal; visual spatial orientation was only mildly impaired; there is no indication the Veteran has not been able to communicate by spoken and written language or unable to comprehend spoken and written language, and the November 2009 VA examiner specifically reported the Veteran was able to communicate with written and spoken language and he was able to comprehend written and spoken language; and the Veteran's consciousness has consistently been reported as normal.  See VA treatment records; VA examination reports; February 2011 letter from Dr. R.B.H.  

As the highest facet in the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" is a 2, the overall percentage evaluation should be 40 percent for the service-connected TBI with memory loss and hypersensitivity to sound and light as of October 23, 2008.  

The preponderance of the evidence of record does not support the assignment of a rating in excess of 10 percent for service-connected post-traumatic headaches, residual of TBI, pursuant to Diagnostic Code 8100 prior to November 16, 2008.  The Board acknowledges that the Veteran consistently and credibly reported experiencing one headache a week, or approximately four headaches per month, prior to this date.  The headaches reported, however, were never described as accompanied by prostrating attacks occurring on an average once a month over last several months.  See VA records.  On only one occasion prior to November 16, 2008, did the Veteran indicate he had been incapacitated by a headache, namely at the time of a June 2007 VA neurological disorders examination when he reported one incapacitating headache per month lasting 24 hours.  The evidence of record dated prior to November 16, 2008, does not more nearly approximate the criteria for the next highest rating (30 percent) as the Veteran never described headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  

The preponderance of the evidence of record also does not support the assignment of a rating in excess of 30 percent for service-connected post-traumatic headaches, residual of TBI, pursuant to Diagnostic Code 8100 as of November 16, 2008.  This is so because the Veteran's service-connected post-traumatic headaches are not manifested by impairment that more nearly approximates completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Board acknowledges that as of November 16, 2008, the Veteran has reported varying headaches, described as incapacitating lasting six to seven hours approximately four times a month (November 2008 VA TBI examination report); constant and unresponsive to medication if severe, occipital in nature spreading forward to the middle of his head with occasional pain behind his eyes, nausea and blurred vision (January 2009 neurology follow up note); daily with a dull, constant ache with flares of increased pain two to three times a week (April 2009 primary care follow up note); constant and dull, occurring two to three times a week with worse headaches lasting three to four hours (April 2009 polytrauma occupational therapy initial evaluation note); constant lasting all day with severe headaches accompanied by nausea, photophobia, and occasional vomiting three to four times a month (November 2009 VA brain and spinal cord examination); non-stop lasting three weeks (March 2010 neurology follow up note); constant for months (April 2010 neurology outpatient consult note); mild lasting two to three hours three times a week and severe lasting two to three days three or four times a month, described as pounding and associated with nausea, but no photophobia (January 2011 TBI examination); and severe with pain, nausea and some photophobia (March 2011 primary care follow up note).  The Board also acknowledges that the Veteran reported having to call out sick from work due to severe headaches at the time of the January 2011 TBI examination, that he was seen at the VA emergency room on two occasions in 2011 with complaint related to headache, and that an excuse from work was given on both emergency room visits.  The fact remains, however, that during this timeframe, the Veteran was able to attend classes and go to work.  

In sum, the overall disability picture pertaining to the service-connected post-traumatic headaches, residual of TBI, is not consistent with the criteria for the next higher ratings under Diagnostic Code 8100 of 30 and 50 percent prior to and as of November 16, 2008, respectively.  As such, a rating in excess of 10 percent prior to November 16, 2008, and a rating in excess of 30 percent as of November 16, 2008, for post-traumatic headaches, residual of TBI, are denied.  The evidence in this case as it pertains to the service-connected post-traumatic headaches, residual of TBI, is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence of record supports the assignment of an initial rating of 50 percent for PTSD throughout the entire appeal period, more specifically between November 18, 2006, and January 11, 2011.  As an initial matter, the Board notes that throughout the course of the appeal, the majority of the GAF scores assigned have fallen in the range of 50 or lower, in ranges that reflect serious symptoms or any serious impairment in social, occupational, or school functioning; and major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  See DSM-IV; see also VA treatment records; VA examination reports; letters from Dr. R.B.H.; hearing transcripts.  When taken in conjunction with the subjective symptoms reported by the Veteran, to include impaired sleep; numbness/detachment; nightmares; little interest or pleasure; flashbacks; panic attacks; dislike of crowds; avoidance; alienation/isolation; anxiety; startle response; hypervigilance; intrusive thoughts; anger; irritability; paranoia; hyperarousal; low motivation/energy; decreased concentration; depressed mood; and poor frustration tolerance, the Board finds that these symptoms approximate the criteria for the assignment of a 50 percent rating throughout the entire appeal period.  See id.

The Board does not find that a rating in excess of 50 percent for PTSD is warranted prior to January 11, 2011, as the evidence of record does not more nearly approximate the criteria for the next higher, or 70 percent, rating, prior to this date.  The Board acknowledges that the Veteran recently reported past suicidal ideation and a history of auditory and visual hallucinations after not sleeping for four to five days.  The Board also acknowledges that the Veteran also described impaired impulse control on one occasion after getting into a fight at a roller hockey game, and that he has road rage.  See VA treatment records; VA examination reports; hearing transcripts.  The Board also acknowledges that in August 2008, the Veteran reported difficulty blending with peer group during his last college year.  See mental health follow up note.  He is not, however, unable to establish and maintain effective relationships, as he has consistently reported good relationships with his parents and sister, having a long-time friend with whom he hangs out, being able to talk to people with whom he served, he was in a two year relationship that reportedly ended in July 2010, and Dr. R.B.H. reported in October 2010 that the Veteran had been attending group therapy for the past three years.  See e.g., VA treatment records; VA examination reports; letters from Dr. R.B.H.  

Moreover, there is no evidence of such symptoms as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation, or difficulty in adapting to stressful circumstances (including work or a work like setting).  The Board acknowledges that the Veteran has missed work occasionally due to symptoms of PTSD.  He has been able to hold a job, however, since the inception of his appeal.  The Board also acknowledges that the Veteran has had some troubles in school, to include a drop in his grade point average and being put on academic probation.  The fact remains, however, that he has been able to enroll and attend classes.  The Board also acknowledges the Veteran's reports of depression and anxiety, and the occasional objective evidence of impaired affect (noted to be flat); impaired mood (noted to be variable); impaired demeanor (noted to be intense); and occasional fleeting eye contact.  There is no indication, however, from either the subjective reports or objective evidence of record, that the Veteran has impaired speech or that he has not been able to perform activities of daily living or routine activities. Rather, speech has consistently been normal in rate and volume, although noted on two occasions to be slightly rapid, the Veteran's grooming and hygiene have consistently been reported as excellent.  In addition, during the November 2008 VA examination, the Veteran reported to live semi-independently in that he lived with his mother but completed activities of daily living such as cooking, cleaning, bathing, driving and managing his daily medications, without her assistance.  For all these reasons, a rating in excess of 50 percent for PTSD is not warranted at any time prior to January 11, 2011.  The Board finds that the Veteran does not have occupational and social impairment with deficiencies in most areas.

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The symptoms exhibited by the Veteran's TBI with memory loss and hypersensitivity to sound and light, to include cognitive impairment, are contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The symptoms exhibited by the Veteran's post-traumatic headaches, residual of TBI, to include prostrating attacks, are contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.  Id.  

The Veteran's PTSD symptoms cause impairment in occupational and social functioning, but such impairment is contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.  Id.  


ORDER

An initial rating in excess of 10 percent for TBI with memory loss and hypersensitivity to sound and light is denied prior to October 23, 2008.

An initial rating of 40 percent is granted for TBI with memory loss and hypersensitivity to sound and light as of October 23, 2008.

An initial rating in excess of 10 percent for post-traumatic headaches, residual of TBI, is denied prior to November 16, 2008.  

An initial rating in excess of 30 percent for post-traumatic headaches, residual of TBI, is denied as of November 16, 2008.  

An initial rating of 50 percent, and not higher, for PTSD is granted between November 18, 2006, and January 11, 2011, subject to the laws and regulations governing the payment of monetary benefits.

____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


